Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 


 
 
LIQUIDATING TRUST AGREEMENT
 
 
Dated as of January 23, 2013
 
 
by and between
 
 
ICON INCOME FUND NINE, LLC
 
 
individually as Grantor
 
 
and
 
 
ICON CAPITAL, LLC
 
 
as Managing Trustee
 
and
 
NRAI SERVICES, LLC
 
 as Resident Trustee

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 

  LIQUIDATING TRUST AGREEMENT 4    RECITALS 4    ARTICLE I:  NAME AND
DEFINITIONS 4 1.1 Name 4 1.2  Certain Terms Defined 4   ARTICLE II:  NATURE OF
TRANSFER 6  2.1 Purpose of Trust  6   2.2 Prohibited Activities 7   2.3 No
Reversion to the LLC 7   2.4  Payment of Liabilities 7

2.5
Bill of Sale, Assignment, Acceptance and Assumption Agreement; Instruments of
Further Assurance 
7

2.6
Incidents of Ownership 
7

2.7
Notice to Unlocated Holders of Shares 
7

 
ARTICLE III:  BENEFICIARIES
7



3.1
Beneficial Interests 
7

3.2
Rights of Beneficiaries 
8

3.3
No Transfer of Interests of Beneficiaries 
8

3.4
Managing Trustee as Beneficiary 
9



 
ARTICLE IV:  DURATION AND TERMINATION OF TRUST
9

4.1
Duration 
9

4.2
Other Obligations of the Managing Trustee upon Termination 
9

 
ARTICLE V:  ADMINISTRATION OF TRUST ASSETS
9



5.1
Sale of Trust Assets 
9

5.2
Transactions with Related Persons 
9

5.3
Payment of Claims, Expenses and Liabilities 
9

5.4
Interim Distributions 
10

5.5
Final Distribution 
10

5.6
Reports to Beneficiaries and Others 
10

5.7
Federal Income Tax Information 
10

5.8
Employment of Manager 
11

 
ARTICLE VI:  POWERS OF AND LIMITATIONS ON THE MANAGING TRUSTEE
11



6.1
Limitations on the Managing Trustee 
11

6.2
Specific Powers of the Managing Trustee 
12

 
ARTICLE VII:  RESIDENT TRUSTEE
14



7.1
Generally 
14

7.2
Fees and Indemnity 
15

7.3
Insurance 
15

7.4
Miscellaneous 
16

 
ARTICLE VIII:  CONCERNING THE MANAGING TRUSTEE, EMPLOYEES AND AGENTS
16



8.1
Generally 
16

8.2
Reliance by Managing Trustee 
17

8.3
Limitation on Liability to Third Persons 
17

8.4
Recitals 
18

8.5
Indemnification 
18

8.6
Rights of Managing Trustees, Employees, Independent Contractors and Agents to
Own Trust Shares or Other Property and to Engage in Other Business 
19

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE IX:  PROTECTION OF PERSONS DEALING WITH THE MANAGING TRUSTEE
19



9.1
Reliance on Statements by the Managing Trustee 
19



 
ARTICLE X:  REIMBURSEMENT TO THE MANAGING TRUSTEE
19

10.1
Expenses 
19

 
ARTICLE XI:  THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE
19



11.1
Number and Qualification of Managing Trustees 
19

11.2
Resignation and Removal 
20

11.3
Appointment of Successor 
20

11.4
Acceptance of Appointment by Successor Managing Trustee 
20

11.5
Bonds 
21

 
ARTICLE XII:  CONCERNING THE BENEFICIARIES
21



12.1
Evidence of Action by Beneficiaries 
21

12.2
Limitation on Suits by Beneficiaries 
21

12.3
Requirement of Undertaking 
21

 
ARTICLE XIII:  MEETING OF BENEFICIARIES
21



13.1
Purpose of Meetings 
21

13.2
Meeting Called by Managing Trustee 
21

13.3
Meeting Called on Request of Beneficiaries 
22

13.4
Persons Entitled to Vote at Meeting of Beneficiaries 
22

13.5
Quorum 
22

13.6
Adjournment of Meeting 
22

13.7
Conduct of Meeting 
22



 
ARTICLE XIV:  AMENDMENTS
22

14.1
Consent of Beneficiaries 
22

14.2
Effect of Amendment 
22

14.3
Managing Trustee’s Declining to Execute Documents 
23



 
ARTICLE XV:  MISCELLANEOUS PROVISIONS
23

15.1
Filing Documents 
23

15.2
Intention of Parties to Establish Trust 
23

15.3
Beneficiaries Have No Rights or Privileges as Holders of Shares 
23

15.4
Laws as to Construction 
23

15.5
Severability 
23

15.6
Notices
23

15.7
Counterparts. 
24

 
 
EXHIBIT A:  Bill of Sale, Assignment, Acceptance and Assumption Agreement
26


 

 
3

--------------------------------------------------------------------------------

 



 
LIQUIDATING TRUST AGREEMENT
 
 
This LIQUIDATING TRUST AGREEMENT (this “Agreement”), dated as of January  23,
2013 (the “Effective Date”), by and between ICON Income Fund Nine, LLC, a
Delaware limited liability company, as Grantor (the “LLC”), ICON Capital, LLC, a
Delaware limited liability company, as Managing Trustee (the “Managing
Trustee”), and NRAI Services, LLC, a Delaware limited liability company, as
Resident Trustee (the “Resident Trustee” and, with the Managing Trustee, the
“Trustees”).
 
RECITALS:
 
WHEREAS, the LLC was organized for the objectives and purposes of owning and
leasing, and otherwise dealing with equipment and other personal property; and
 
WHEREAS, ICON Capital, LLC, a Delaware limited liability company, as the manager
of the LLC (the “LLC Manager”), will file a Certificate of Cancellation for the
LLC with the Secretary of State of the State of Delaware pursuant to the terms
of the LLC’s Amended and Restated Operating Agreement dated as of October 1,
2001, as amended on August 16, 2002 (the “LLC Agreement”); and
 
WHEREAS, as of the date hereof, substantially all of the assets of the LLC have
been sold or otherwise disposed of; and
 
WHEREAS, the LLC Manager believes it to be in the best interest of the LLC to
complete the liquidation of the LLC by transferring all remaining assets of the
LLC (the “Retained Assets”), including cash reserves set aside for the
contingent and existing obligations of the LLC and the Liquidating Trust (the
“Cash Reserves”) to a liquidating trust (the “Liquidating Trust” or “Trust”)
with ICON Capital, LLC serving as its initial Managing Trustee; and
 
WHEREAS, the Managing Trustee shall administer the Liquidating Trust pursuant to
the terms of this Agreement and, upon satisfaction of all liabilities and
obligations of the LLC and the Liquidating Trust, the Managing Trustee shall
distribute the residue of the proceeds of the liquidation of the assets of the
LLC in accordance with the terms hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the LLC hereby agrees to grant, release,
assign, convey and deliver unto the Managing Trustee for the benefit of the
Beneficiaries (as hereinafter defined), all of the right, title and interest of
the LLC in and to the Retained Assets and Cash Reserves for the uses and
purposes stated herein on the Effective Date, subject to the terms and
provisions set out below, and the Managing Trustee hereby agrees to accept such
Retained Assets and Cash Reserves and such Trust, subject to the following terms
and provisions:
 
ARTICLE I
 
NAME AND DEFINITIONS
 
1.1 Name. This Trust shall be known as the ICON Income Fund Nine Liquidating
Trust.


1.2 Certain Terms Defined.  For all purposes of this instrument, unless the
context otherwise requires:
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(a) “AFFILIATE” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, (b) any officer, director or partner of such Person, (c) any other
Person owning or controlling 10% or more of the outstanding voting securities of
such Person and (d) if such Person is an officer, director or partner, any other
person for which such Person acts in such capacity.
 
(b) “AGREEMENT” shall mean this instrument as originally executed or as it may
from time to time be amended pursuant to the terms hereof.
 
(c) “BENEFICIAL INTEREST” shall mean each Beneficiary’s proportionate share of
the Trust Assets in the Trust determined by the ratio of the number of Shares
held by the Initial Beneficiary on the close of business on the Record Date in
the LLC over the total number of Shares existing on such Record Date in the LLC
and thereafter each Beneficiary’s proportional beneficial interest in the Trust
represented by Trust Shares.
 
(d) “BENEFICIARIES” shall mean the holders of Trust Shares from time to time on
or after the Record Date, including the Initial Beneficiaries and the Subsequent
Beneficiaries.
 
(e) “GRANTOR” shall mean the LLC.
 
(f) “INITIAL BENEFICIARIES” shall mean the initial holders of Trust Shares.
 
(g) “LIQUIDATING TRUST” shall mean the liquidating trust maintained by the
Managing Trustee holding the Trust Assets of the LLC, identified as the “ICON
Income Fund Nine Liquidating Trust”; also referred to herein as the “Trust.”
 
(h) “MANAGER” shall mean such Person or Persons who have been employed by, or
who have contracted with, the Managing Trustee to assist in the management of
the Trust, and for the avoidance of doubt, the Manager may be the LLC Manager or
any Affiliate of the LLC Manager.
 
(i) “PERSON” shall mean any natural person, partnership, trust, corporation,
association or other legal entity, including, but not limited to, the LLC
Manager and any Affiliate of the LLC Manager.
 
(j) “RECORD DATE” shall mean the date selected by the Grantor for determination
of the holders of Shares entitled to become Beneficiaries.
 
(k) “SHARES” shall mean the limited liability company shares in the LLC held by
each of the Beneficiaries as of the Record Date.
 
(l) “SUBSEQUENT BENEFICIARIES” shall mean Beneficiaries as reflected on the
books and records of the Trust from time to time after the Effective Date, other
than the Initial Beneficiaries.
 
(m) “TRUST” shall mean a Delaware Statutory Trust pursuant to Chapter 38 of
Title 12 of the Delaware Code and created by the filing of a Certificate of
Trust with the Secretary of State of the State of Delaware.
 
(n) “TRUST ASSETS” shall mean all the property held from time to time by the
Managing Trustee under this Agreement, which initially shall consist of the
Retained Assets of the LLC granted, assigned and conveyed to the Managing
Trustee by the LLC, the Cash Reserves, and, in addition, shall thereafter
include all proceeds and other receipts of, from, or attributable to any assets,
causes of actions or claims held by the Trust.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(o) “TRUST SHARES” shall mean those equal, undivided portions into which the
Beneficial Interests in the Trust Assets are divided, as evidenced on the books
and records of the Trust.
 
(p) “TRUSTEE(S)” shall mean the original Trustee(s) under this Agreement and
their successor(s) and assignee(s), if any.
 
ARTICLE II
 
NATURE OF TRANSFER
2.1 Purpose of the Trust.
 
(a) It is expected that the LLC shall dissolve and liquidate prior to fully
winding up its affairs, including, but not limited to, the sale of its remaining
assets, the collection of any receivables and the payment of any unsatisfied
debts, claims, liabilities, commitments, suits and other obligations, whether
contingent or fixed or otherwise (the “Liabilities”), except for such
liabilities and obligations for which the LLC has previously established
reserves by the retention of the Cash Reserves as described in the recitals
hereto. The Trust hereby is organized for the sole purpose of winding up the
affairs of the LLC as promptly as reasonably possible and with no objective to
continue or engage in the conduct of a trade or business.
 
(b) The Cash Reserves and Retained Assets to be granted, assigned and conveyed
to the Managing Trustee as of the Effective Date will be held in the Trust, and
the Managing Trustee will: (i) further liquidate the Trust Assets as it deems
necessary to carry out the purpose of the Trust and facilitate distribution of
the Trust Assets; (ii) protect, conserve and manage the Trust Assets in
accordance with the terms and conditions hereof; and (iii) distribute the Trust
Assets in accordance with the terms and conditions hereof.
 
(c) It is intended that the grant, assignment and conveyance of the Cash
Reserves and the Retained Assets by the LLC to the Managing Trustee pursuant
hereto shall be treated for federal and state income tax purposes as if the LLC
made such distributions directly to the holders of Shares. It is further
intended that for federal, state and local income tax purposes the Trust shall
be treated as a liquidating trust under Treasury Regulation Section
301.7701-4(d) and any analogous provision of state or local law, and the
Beneficiaries shall be treated as the owners of their respective share of the
Trust pursuant to Sections 671 through 679 of the Code and any analogous
provision of state or local law and shall be taxed on their respective share of
the Trust’s taxable income (including both ordinary income and capital gains)
pursuant to Section 671 of the Code and any analogous provision of state or
local law. The Managing Trustee shall file all tax returns required to be filed
with any governmental agency consistent with this position, including, but not
limited to, any returns required of grantor trusts pursuant to Treasury
Regulation Section 1.671-4(a). The LLC agrees that a transfer agent acting on
its behalf may prepare and file applicable K-1’s with respect to the
Beneficiaries’ LLC income. To the extent that the Managing Trustee becomes
liable for the payment of taxes, including withholding taxes, with respect to
income derived from the investment of funds held hereunder or any payment made
hereunder (collectively, the “Taxes”), the Managing Trustee may pay such Taxes.
The Managing Trustee may withhold from any payment of the Trust Assets such
amount as the Managing Trustee estimates to be sufficient to provide for the
payment of such Taxes not yet paid, and may use the sum withheld for that
purpose. The Managing Trustee shall be indemnified and held harmless against any
liability for Taxes and for any penalties or interest with respect to Taxes on
such investment income or payments in the manner provided herein.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
2.2 Prohibited Activities. The Trust shall not continue or engage in the conduct
of any trade or business, and the Managing Trustee is expressly prohibited from
continuing or engaging, and shall have no power or authority to continue or
engage in the conduct of any trade or business on behalf of the Trust or the
Beneficiaries, and all of the terms and conditions hereof shall be construed
accordingly.


2.3 No Reversion to the LLC. In no event shall any part of the Trust Assets
revert to or be distributed to the LLC.


2.4 Payment of Liabilities. The Trust hereby agrees to assume all Liabilities of
the LLC on the Effective Date. Should any Liability be asserted against the
Trust as the transferee of the Trust Assets or as a result of the assumption of
the Liabilities, the Managing Trustee may use such part of the Trust Assets as
may be necessary in contesting any such Liability or in payment thereof. In no
event shall the Managing Trustee, Beneficiaries or employees or agents of the
Trust be personally liable, nor shall any personal property of such Persons or
any other Trust Assets be subject to attachment, in the event the Trust Assets
are not sufficient to satisfy the Liabilities asserted against or payable out of
the LLC’s available Trust Assets in the Trust.


2.5 Bill of Sale, Assignment, Acceptance and Assumption Agreement; Instruments
of Further Assurance. On the Effective Date, the LLC and the Trust shall execute
a Bill of Sale, Assignment, Acceptance and Assumption Agreement conveying the
Retained Assets, Cash Reserves and Liabilities to the Trust, a copy of which is
attached as Exhibit A hereto. After the dissolution of the LLC, such Persons who
shall have the right and power to so act, will, upon reasonable request of the
Managing Trustee, execute, acknowledge, and deliver such further instruments and
do such further acts as may be necessary or proper to carry out effectively the
purposes of this Agreement, to confirm or effectuate the transfer to the
Managing Trustee of any property intended to be covered hereby, and to vest in
the Managing Trustee, its successors and assigns, the estate, powers,
instruments or funds in trust hereunder.


2.6 Incidents of Ownership. The holders of Shares as of the Record Date shall be
the Initial Beneficiaries of the Trust as holders of Trust Shares in the Trust,
and the Managing Trustee shall retain only such incidents of legal ownership as
are necessary to undertake the actions and transactions authorized herein.


2.7 Notice to Unlocated Holders of Shares. If the Trust holds Trust Assets for
the benefit of unlocated holders of any Shares, due notice shall be given to
such unlocated holders of Shares in accordance with Delaware law.
 
ARTICLE III
 
BENEFICIARIES
 
3.1 Beneficial Interests.
 
(a) The Beneficial Interest of each Initial Beneficiary hereof shall be
determined by the LLC in accordance with the LLC’s list of Share holders as of
the Record Date (the “List”). The LLC will deliver the List to the Managing
Trustee promptly after the Record Date specifying the Shares of each member in
the LLC.  Each Share owned by a member shall be converted into Beneficial
Interests in the Trust. For ease of administration, the List shall express the
Beneficial Interest of each Initial Beneficiary in terms of shares and it is
intended that each share shall represent one Trust Share in the Trust.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(b) In the case of the Share holders, book-entry or other records or any other
evidence of ownership satisfactory to the Managing Trustee will be deemed to
evidence the Beneficial Interest in the Trust of each such Beneficiary.
 
(c) If any conflicting claims or demands are made or asserted with respect to
the ownership of any Trust Shares, or if there should be any disagreement
between the transferees, assignees, heirs, representatives or legatees
succeeding to all or part of the interest of any Beneficiary resulting in
adverse claims or demands being made in connection with such Trust Shares, then,
in any of such events, the Managing Trustee shall be entitled, at its sole
election, to refuse to comply with any such conflicting claims or demands. In so
refusing, the Managing Trustee may elect to make no payment or distribution with
respect to such Trust Shares, or to make such payment to a court of competent
jurisdiction or an escrow agent, and in so doing the Managing Trustee shall not
be or become liable to any of such parties for their failure or refusal to
comply with any of such conflicting claims or demands, nor shall the Managing
Trustee be liable for interest on any funds which it may so withhold. The
Managing Trustee shall be entitled to refrain and refuse to act until either (i)
the rights of the adverse claimants have been adjudicated by a final
non-appealable judgment of a court of competent jurisdiction, (ii) all
differences have been adjusted by valid written agreement between all of such
parties, and the Managing Trustee shall have been furnished with an executed
counterpart of such agreement, or (iii) there is furnished to the Managing
Trustee a surety bond or other security satisfactory to the Managing Trustee, as
it shall deem appropriate, to fully indemnify it as between all conflicting
claims or demands.
 
3.2 Rights of Beneficiaries. Each Beneficiary shall be entitled to participate
in the rights and benefits due to a Beneficiary hereunder according to his
Beneficial Interest. Each Beneficiary shall take and hold the same subject to
all the terms and provisions of this Agreement. The interest of the Beneficiary
hereby is declared and shall be in all respects personal property and upon the
death of an individual Beneficiary, his Beneficial Interest shall pass as
personal property to his legal representative and such death shall in no way
terminate or affect the validity of this Agreement, provided that the Managing
Trustee shall not be required to evidence a book entry transfer of a deceased
Beneficiary’s Beneficial Interest to his legal representative until the Managing
Trustee shall have received Letters Testamentary or Letters of Administration
and written notice of the death of the deceased Beneficiary. A Beneficiary shall
have no title or right to, or possession, management or control of, the Trust
Assets except as herein expressly provided. No widower, widow, heir, or devisee
of any Person who may be a Beneficiary shall have any right of dower, homestead,
or inheritance, or of partition, or of any other right, statutory or otherwise,
in any property forming a part of Trust Assets but the whole title to the Trust
Assets shall be vested in the Managing Trustee and the sole interest of the
applicable Beneficiaries shall be the rights and benefits given to such Persons
under this Agreement.


3.3 No Transfer of Interests of Beneficiaries. No Beneficial Interest may be
transferred by any Beneficiary in person or by a duly authorized agent or
attorney, or by the properly appointed legal representatives of the Beneficiary.
No Beneficiary has authority or power to sell, assign, transfer, encumber, or in
any other manner dispose of his Beneficial Interest; provided, however, that the
Beneficial Interest shall be assignable or transferable by will, intestate
succession, or operation of law and, further provided, that the executor or
administrator of the estate of a Beneficiary may mortgage, pledge, grant a
security interest in, hypothecate or otherwise encumber, the Beneficial Interest
held by the estate of such Beneficiary if necessary in order to borrow money to
pay estate, succession or inheritance taxes or the expenses of administering the
estate of the Beneficiary, upon written notice to and upon written consent of
the Managing Trustee, which consent may be withheld in the Managing Trustee’s
sole discretion.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Except as may be otherwise required by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such Beneficial Interests be
subject to the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the Beneficial Interest of a Beneficiary shall be paid by the
Managing Trustee to the Beneficiary free and clear of all assignments,
attachments, anticipations, levies, executions, decrees and sequestrations and
shall become the property of the Beneficiary only when actually received by such
Beneficiary.
 
3.4 Managing Trustee as Beneficiary. The Managing Trustee, either individually
or in a representative or fiduciary capacity, may be a Beneficiary to the same
extent as if it were not a Managing Trustee hereunder and shall have all the
rights of a Beneficiary, including, without limitation, the right to vote and to
receive distributions, to the same extent as if it were not the Managing Trustee
hereunder.
 
ARTICLE IV
 
DURATION AND TERMINATION OF TRUST
 
4.1 Duration. The existence of this Trust shall terminate upon the earliest of
(i) a termination required by the applicable laws of the State of Delaware, (ii)
the termination due to the distribution of all Trust Assets as provided in
Section 5.5, or (iii) June 30, 2018; provided, however, that the Managing
Trustee, in its discretion, may extend the existence of this Trust to such later
date as it may designate, if it determines that an extension is reasonably
necessary to wind up the affairs of this Trust.


4.2 Other Obligations of the Managing Trustee upon Termination. Upon
distribution of all the Trust Assets, the Managing Trustee shall pay or make
reasonable provision to pay all claims and obligations, including all
contingent, conditional or unmatured claims and obligations, known to the Trust,
but for which the identity of the claimant is unknown and not known to the
Trust, but based on the facts known to the Trust, are likely to arise or to
become known to the Trust within 10 years after the date of dissolution. Except
as otherwise specifically provided herein, upon the distribution of all Trust
Assets in the Trust, the Managing Trustee shall have no further duties or
obligations hereunder.
 
ARTICLE V
 
ADMINISTRATION OF TRUST ASSETS
 
5.1 Sale of Trust Assets. The Managing Trustee is hereby authorized and
directed, at such times as it may deem appropriate, to transfer, assign, or
otherwise dispose of all or any part of the Trust Assets as it deems appropriate
at public auction or at private sale for cash, securities or other property, or
upon credit (either secured or unsecured as the Managing Trustee shall
determine, in its sole discretion).


5.2 Transactions with Related Persons. Notwithstanding any other provisions of
this Agreement, the Managing Trustee shall not knowingly, directly or
indirectly, sell or otherwise transfer all or any part of any Trust Assets to,
or contract with, (i) itself or any other Trustee or an employee or agent
(acting in its or their individual capacities) of this Trust, or (ii) any Person
of which any Trustee, employee or agent of this Trust is an Affiliate.


5.3 Payment of Claims, Expenses and Liabilities. Provided the Managing Trustee
has been advised in writing with respect to such claims, expenses, charges,
liabilities and obligations, the Managing Trustee shall pay from the Trust
Assets all claims, expenses, charges, liabilities, and obligations of the Trust
Assets and all Liabilities relating to the Trust Assets and obligations which
the Managing Trustee specifically assumes and agrees to pay pursuant to this
Agreement and such transferee liabilities which the Managing Trustee may be
obligated to pay as transferee of the Trust Assets, including, without
limitation, interest, penalties, taxes, assessments, and public charges of every
kind and nature and the costs, charges, and expenses connected with or growing
out of the execution or administration of this Trust and such other payments and
disbursements as are provided in this Agreement or which may be determined to be
a proper charge against the Trust Assets by the Managing Trustee.
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
5.4 Interim Distributions. At such times as may be determined by it in its sole
discretion, but no less frequently than annually, the Managing Trustee shall
distribute, or cause to be distributed, to the Beneficiaries, in proportion to
the number of Trust Shares held by each Beneficiary relating to the Trust, such
cash or other property comprising a portion of the Trust Assets as the Managing
Trustee may, in its sole discretion, determine may be distributed without
detriment to the conservation and protection of the Trust Assets in the Trust.


5.5 Final Distribution. If the Managing Trustee determines that the Liabilities
and all other claims, expenses, charges, liabilities and obligations of the
Trust have been paid or discharged, or if the existence of the Trust shall
terminate pursuant to Section 4.1 hereof and not have been extended pursuant to
such Section 4.1, the Managing Trustee shall, consistent with the conservation
and protection of the Trust Assets, expeditiously distribute the Trust Assets to
the Beneficiaries pro rata according to the number of Trust Shares held by each
Beneficiary in the Trust based on the list submitted to the Managing Trustee by
the LLC pursuant to Section 3.1 above, as such list may be amended. The Managing
Trustee shall hold in the Trust and thereafter make disposition of all
liquidating distributions and other payments due any Beneficiaries who have not
been located subject to applicable state laws regarding escheat and abandoned
property. It is understood that the Managing Trustee and the Beneficiary’s bank
in any funds transfer may rely solely upon any account numbers or similar
identifying number provided by the parties hereto to identify (i) the
Beneficiary, (ii) the Beneficiary’s bank, or (iii) an intermediary bank. The
Managing Trustee may apply any of the Trust Assets for any payment order it
executes using any such identifying number, even where its use may result in a
person other than the Beneficiary being paid, or the transfer of funds to a bank
other than the Beneficiary’s bank, or an intermediary bank designated.


5.6 Reports to Beneficiaries and Others. As soon as practicable after the end of
each taxable year of the Trust, the Managing Trustee shall file an annual report
under cover of Form 10-K with the U.S. Securities and Exchange Commission (the
“Commission”) showing the assets and liabilities of the Trust at the end of each
calendar year and the receipts and disbursements of the Managing Trustee with
respect to the Trust for such period covered by the report. The annual report
will also describe the changes in the assets of the Trust and the actions taken
by the Managing Trustee during such period covered by the report. The Managing
Trustee will also file periodic reports under cover of Form 8-K with the
Commission whenever an event occurs for which a Form 8-K would have been
required to be filed for the Trust or whenever, in the opinion of the Managing
Trustee, any other material event relating to the Trust or its assets has
occurred. The taxable year of the Trust shall end on December 31 of each year
unless the Managing Trustee deems it advisable to establish some other date as
the date on which the taxable year of the Trust shall end.


5.7 Federal Income Tax Information. As soon as practicable after the close of
each taxable year, the Managing Trustee shall direct its transfer agent to mail
to each Person who was a Beneficiary at the close of the year, a statement
showing on a Trust Share basis in the Trust the dates and amounts of all
distributions made by the Managing Trustee, if any, income earned on Trust
Assets held by the Trust, if any, such other information as is reasonably
available to the Managing Trustee which the Managing Trustee determines may be
helpful in determining the amount of gross income and expenses attributable to
the Trust that such Beneficiary should include in such Beneficiary’s federal
income tax return for the preceding year and any other information as may be
required to be furnished under the tax laws. In addition, after receipt of a
good faith written request, or in its discretion without such request or if
required by applicable law, such transfer agent (or if it cannot, the Managing
Trustee) shall furnish to any Person who has been a Beneficiary at any time
during the preceding year a statement containing such further information as is
reasonably available to the transfer agent or Managing Trustee, respectively,
which shall be helpful in determining the amount of taxable income which such
Person should include in such Person’s federal income tax return.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
5.8 Employment of Manager.
 
(a) The Managing Trustee shall be responsible for the general policies of the
Trust and for the general supervision of the activities of the Trust conducted
by all agents, employees, advisors or managers of the Trust, including the
Manager. However, the Managing Trustee is not and shall not be required
personally to conduct the activities of the Trust, and consistent with its
ultimate responsibility as stated above, the Managing Trustee shall have the
power to appoint, employ or contract with any Person or Persons as the Managing
Trustee may deem necessary or proper for the transaction of the activities of
the Trust, including the Manager. The Managing Trustee may grant or delegate
such authority to the Manager as the Managing Trustee may in its sole discretion
deem necessary or desirable to carry out the purpose of the Trust without regard
to whether such authority is normally granted or delegated by trustees.
 
 
The Managing Trustee shall have the power to determine the terms and
compensation of the Manager or any other Person whom it may employ or with whom
it may contract. The Managing Trustee may exercise broad discretion in allowing
the Manager to administer and regulate the operations of the Trust, to act as
agent for the Trust, to execute documents on behalf of the Managing Trustee, and
to make executive decisions which conform to general policies and general
principles previously established by the Managing Trustee.
 
 
(b) The Manager or other Persons shall not be required to administer the Trust
as its sole and exclusive function and may have other business interests and may
engage in other activities similar or in addition to those relating to the
Trust, including the rendering of advice or services of any kind to investors or
any other Persons and the management of other investments.
 
ARTICLE VI
 
POWERS OF AND LIMITATIONS ON THE MANAGING TRUSTEE
 
6.1 Limitations on the Managing Trustee. Except as contemplated by this
Agreement, the Managing Trustee shall not at any time, on behalf of the Trust or
the Beneficiaries, enter into or engage in any trade or business, and no part of
any Trust Assets shall be used or disposed of by the Managing Trustee in
furtherance of any trade or business. Except as the Managing Trustee reasonably
believes is consistent with and in furtherance of its obligations under this
Agreement, the Managing Trustee shall be restricted to the holding, collection
and sale of the Trust Assets and the payment and distribution thereof for the
purposes set forth in this Agreement and to the conservation and protection of
the Trust Assets and the administration thereof in accordance with the
provisions of this Agreement. In no event shall the Managing Trustee receive any
property, make any distribution, satisfy or discharge any claims, expenses,
charges, liabilities and obligations or otherwise take any action which is
inconsistent with a complete liquidation of the LLC within the meaning of the
Internal Revenue Code of 1986, as amended, Treasury Regulations promulgated
thereunder, and rulings, decisions and determinations of the Internal Revenue
Service and courts of competent jurisdiction, or take any action which would
jeopardize the status of the Trust as a “liquidating trust” for federal income
tax purposes within the meaning of Treasury Regulation Section 301.7701-4(d).
This limitation shall apply regardless of whether the conduct of any such trade
or business is deemed by the Managing Trustee to be necessary or proper for the
conservation and protection of the Trust Assets. The Managing Trustee shall not
invest any of the cash held as Trust Assets, except that the Managing Trustee
may invest in (i) direct obligations of the United States of America or
obligations of any agency or instrumentality thereof which mature not later than
one year from the date of acquisition thereof; (ii) money market deposit
accounts, checking accounts, savings accounts, or certificates of deposit,
commercial paper rated not less than A1/P1, or other time deposit accounts which
mature not later than one year from the date of acquisition thereof which are
issued by a commercial bank, brokerage firm or savings institution organized
under the laws of the United States of America or any state thereof; or (iii)
other temporary investments not inconsistent with the Trust’s status as a
liquidating trust for tax purposes (collectively, “Permitted Investments”). It
is hereby acknowledged that the Managing Trustee shall not be required to
maximize the investment return on the Trust Assets during the term of this
Agreement. The Managing Trustee shall be and hereby is relieved of all liability
with respect to the purchasing, holding or selling of Permitted Investments in
accordance with the terms hereof. The Managing Trustee is not responsible for
any losses to the Trust which may occur, including, without limitation, by
reason of bank failure or the amount of the Trust exceeding the Federal Deposit
Insurance Corporation limits.
 
 
 
11

--------------------------------------------------------------------------------

 

 
6.2 Specific Powers of the Managing Trustee. Subject to the provisions of
Section 6.1, the Managing Trustee shall have the following specific powers in
addition to any powers conferred upon it by any other Section or provision of
this Agreement or any statutory laws of the State of Delaware; provided,
however, that the enumeration of the following powers shall not be considered in
any way to limit or control the power of the Managing Trustee to act as
specifically authorized by any other Section or provision of this Agreement and
to act in such a manner as the Managing Trustee may deem necessary or
appropriate to conserve and protect any Trust Assets or to confer on the
Beneficiaries the benefits intended to be conferred upon them by this Agreement:
 
(a) To determine the nature and amount of the consideration to be received with
respect to the sale or other disposition of, or the grant of interests in, any
Trust Assets.
 
(b) To collect, liquidate or otherwise convert into cash, or such other property
as the Managing Trustee deems appropriate, all property, assets and rights in
any Trust Assets, and to pay, discharge and satisfy all other claims, expenses,
charges, liabilities, and obligations existing with respect to any Trust Assets,
the Trust or the Managing Trustee.
 
(c) To elect, appoint, engage, retain or employ any Persons as agents,
representatives, employees, or independent contractors (including, without
limitation, real estate advisors, investment advisors, accountants, transfer
agents, custodians, attorneys-at-law, managers, appraisers, brokers, or
otherwise) in one or more capacities, and to pay compensation from the Trust
Assets for services in as many capacities as such Person may be so elected,
appointed, engaged, retained or employed, to prescribe the titles, powers and
duties, terms of service and other terms and conditions of the election,
appointment, engagement, retention or employment of such Persons and, except as
prohibited by law, to delegate any of the powers and duties of the Managing
Trustee to any one or more Trustees, agents, representatives, employers,
independent contractors or other Persons.
 
(d) To retain and set aside such funds out of the Trust as the Managing Trustee
shall deem necessary or expedient to pay, or provide for the payment of (i)
unpaid claims, expenses, charges, liabilities, and obligations of the Trust or
the LLC, except to the extent that liabilities for which the LLC has previously
reserved Cash Reserves are satisfied with funds from said Cash Reserves; (ii)
contingencies; and (iii) the expenses of administering the Trust Assets.
 
(e) To do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain Trust Assets held by the Managing Trustee
pending sale or other disposition thereof or distribution thereof to the
Beneficiaries.
 
(f) To hold legal title to property of the Trust in the name of the Trust, or in
the name of the Managing Trustee, or of any other Person, without disclosure of
the interest of the Trust therein.
 
(g) To cause any investments of any part of the Trust Assets to be registered
and held in the name of any one or more of its names or in the names of a
nominee or nominees without increase or decrease of liability with respect
thereto.
 
(h) To institute or defend actions or declaratory judgments or other actions and
to take such other action, in the name of the Trust or the LLC or as otherwise
required, as the Managing Trustee may deem necessary or desirable to enforce any
instruments, contracts, agreements, causes of action, claims or rights relating
to or forming a part of the Trust Assets.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(i) To determine conclusively from time to time the value of and to revalue the
securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate.
 
(j) To cancel, terminate, or amend any instruments, contracts, agreements,
obligations or causes of action relating to or forming a part of any Trust
Assets, and to execute new instruments, contracts, agreements, obligations or
causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations or causes of action may extend beyond the
terms of this Trust, provided that no such new instrument, contract, agreement,
obligation or cause of action shall permit the Managing Trustee to engage in any
activity prohibited by Section 6.1 of this Agreement.
 
(k) To vote by proxy or otherwise on behalf of the Beneficiaries and with full
power of substitution all shares of stock and all securities held by the
Managing Trustee hereunder and to exercise every power, election, discretion,
option and subscription right and give every notice, make every demand, and to
do every act or thing in respect to any shares of stock or any securities held
by the Managing Trustee which the Managing Trustee might or could do if the
Managing Trustee was the absolute owner thereof.
 
(l) To undertake or join in any merger, plan of reorganization, consolidation,
liquidation, dissolution, readjustment or other transaction of any corporation,
any of whose shares of stock or other securities, obligations, or properties may
at any time constitute a part of any Trust Assets, and to accept the substituted
shares of stock, bonds, securities, obligations and properties and to hold the
same in trust in accordance with the provisions hereof.
 
(m) In connection with the sale or other disposition or distribution of any
securities held by the Managing Trustee, to comply with the applicable federal
and state securities laws, and to enter into agreements relating to the sale or
other disposition or distribution thereof.
 
(n) To authorize transactions between corporations or other entities whose
securities, or other interests therein (either in the nature of debt or equity)
are held by the Managing Trustee as part of any Trust Assets.
 
(o) To terminate and dissolve any entities owned by the Trust.
 
(p) To have a judicial settlement of its account of the Trust at any time to the
extent it determines necessary or advisable.
 
(q) To perform any act authorized, permitted, or required under any instrument,
contract, agreement, right, obligation or cause of action relating to or forming
a part of any Trust Assets whether in the nature of an approval, consent, demand
or notice thereunder or otherwise, unless such act would require the consent of
the Beneficiaries in accordance with the express provisions of this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
 
RESIDENT TRUSTEE
 
7.1 Generally. The Resident Trustee shall be a Trustee for the sole and limited
purpose of fulfilling the requirements of Section 3807 of the Delaware Statutory
Trust Act. The Resident Trustee shall have the power and authority to execute,
deliver, acknowledge and file all documents required to maintain the existence
of the Trust as required by the Delaware Statutory Trust Act and shall accept
service of legal process upon the Trust in the State of Delaware. The Resident
Trustee shall provide prompt notice to the Managing Trustee of its performance
of any such acts. The Managing Trustee shall reasonably keep the Resident
Trustee informed of any action taken by the Managing Trustee with respect to the
Trust that may affect the Resident Trustee. The Resident Trustee shall not be
entitled to exercise any powers, nor shall the Resident Trustee have any of the
duties or liabilities, of the Managing Trustee. The Resident Trustee shall not
be liable for the acts or omissions of the Managing Trustee or the Trust. The
Resident Trustee shall owe no fiduciary or other duties to the Trust or the
Beneficiaries except as expressly provided for in this Article VII. Unless
required by the Delaware Court of Chancery, the Resident Trustee shall serve
without bond.


The Resident Trustee accepts the trust hereby created and agrees to perform its
duties hereunder with respect to the same but only upon the terms of this
Agreement. The Resident Trustee shall not be personally liable to any Person
under any circumstances in connection with any of the transactions contemplated
by this Agreement, except that such limitation shall not relieve the Resident
Trustee of any personal liability it may have to the Beneficiaries for the
Resident Trustee’s own bad faith, willful misconduct or gross negligence. In
particular, but not by way of limitation:


(a) The Resident Trustee shall not be personally liable for any error of
judgment made in good faith by any of its officers or employees;


(b) No provision of this Agreement shall require the Resident Trustee to expend
or risk its personal funds or otherwise incur any financial liability in the
exercise of its rights or powers hereunder;


(c) Under no circumstance shall the Resident Trustee be personally liable for
any representation, warranty, covenant, obligation or indebtedness of the Trust
or the Managing Trustee; and


(d) The Resident Trustee shall not be personally responsible for or in respect
of the validity or sufficiency of this Agreement or for the due execution hereof
by any Person other than the Resident Trustee.


Except as otherwise expressly required herein, the Resident Trustee shall not
have any duty or liability with respect to the administration of the Trust, the
investment of the Trust’s Assets or the payment of distributions of income or
principal to the Trust’s Beneficiaries, and no implied obligations shall be
inferred from this Agreement on the part of the Resident Trustee. The Resident
Trustee shall not be liable for the acts or omissions of the Managing Trustee,
the Manager or any other Person who acts on behalf of the Trust, nor shall the
Resident Trustee be liable for any act or omission by it in good faith in
accordance with the directions of the Managing Trustee.


The Resident Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Resident
Trustee may accept a certified copy of a resolution of the board of directors or
other governing body of any Person as conclusive evidence that such resolution
has been duly adopted by such body and that the same is in full force and
effect. As to any fact or matter, the Resident Trustee may, for all purposes
hereof, rely on a certificate, signed by any director, the president, any vice
president, the treasurer, any assistant treasurer, the secretary or any
assistant secretary of the relevant party, and such certificate shall constitute
full protection to the Resident Trustee for any action taken or omitted to be
taken by it in good faith in reliance thereon.
 
 
 
14

--------------------------------------------------------------------------------

 

 
In the exercise or administration of the Trust hereunder, the Resident Trustee
(i) may act directly or through agents or attorneys, and the Resident Trustee
shall not be liable for the default or misconduct of such agents or attorneys
selected by it in good faith; and (ii) may, at the expense of the Trust, consult
with counsel, accountants and other skilled persons, and the Resident Trustee
shall not be liable for anything done, suffered or omitted in good faith by it
in accordance with the advice or opinion of any such counsel, accountants or
other skilled persons selected by it in good faith.


Except as expressly provided in this Article VII, in accepting the Trust hereby
created, the Resident Trustee acts solely as Trustee hereunder and not in its
individual capacity, and all Persons having any claim against the Resident
Trustee by reason of the transactions contemplated by this Agreement shall look
only to the Trust’s property for payment or satisfaction thereof.


7.2 Fees and Indemnity. The Resident Trustee shall be entitled to receive from
the Trust as compensation for its services hereunder such fees as have been
separately agreed upon with the Trust in a separate agreement, which
compensation shall not be limited by any provision of law in regard to
compensation of a trustee of an express trust.


The Trust shall (i) reimburse the Resident Trustee for all reasonable expenses
incurred by it in connection with the execution and performance of its rights
and duties hereunder (including reasonable fees and expenses of counsel and
other experts); (ii) indemnify, defend and hold harmless the Resident Trustee
(in both its individual and Trustee capacities) and the officers, directors,
employees and agents of the Resident Trustee (collectively, including the
Resident Trustee in its individual capacity, the “RT Covered Persons”) from and
against any and all losses, damages, liabilities, claims, actions, suits, costs,
expenses, disbursements (including the reasonable fees and expenses of counsel),
taxes and penalties of any kind and nature whatsoever, to the extent that such
expenses arise out of or are imposed upon or asserted at any time against one or
more RT Covered Persons with respect to the Resident Trustee’s performance
pursuant to this Agreement, the creation, operation, administration or
termination of the Trust, or the transactions contemplated hereby (all such
expenses as provided in clauses (i) and (ii) are herein referred to collectively
as “RT Expenses”); provided, however, that the Trust shall not be required to
indemnify an RT Covered Person for RT Expenses to the extent such RT Expenses
result from the bad faith, willful misconduct or gross negligence of such RT
Covered Person; and (iii) advance to each RT Covered Person RT Expenses
(including reasonable legal fees and expenses) incurred by such RT Covered
Person in defending any claim, demand, action, suit or proceeding, prior to the
final disposition of such claim, demand, action, suit or proceeding, upon
receipt by the Trust of a written request therefor and of an undertaking by or
on behalf of the RT Covered Person to repay such amount if it shall ultimately
be determined that the RT Covered Person is not entitled to be indemnified
therefor under this Article VII. With respect to reimbursement or indemnity
provided hereunder, an RT Covered Person shall have a lien on the Trust’s Assets
prior to any rights in such property of the Beneficiaries or any other Person.


7.3 Insurance. The Resident Trustee shall be permitted to obtain and maintain
fidelity and liability insurance covering the Resident Trustee personally and
insuring against acts of any agents, servants or others retained or employed by
the Resident Trustee and to retain insurance agents and brokers in connection
therewith, all at the expense of the Trust.
 
 
 
15

--------------------------------------------------------------------------------

 

 
7.4 Miscellaneous. The Resident Trustee shall take such action or refrain from
taking such action under this Agreement as it may be directed in writing by the
Managing Trustee from time to time; provided, however, that the Resident Trustee
shall not be required to take or refrain from taking any such action if it shall
have determined, or shall have been advised by counsel, that such performance is
likely to incur personal liability for the Resident Trustee or is contrary to
the terms of this Agreement or of any document contemplated hereby to which the
Trust is a party or is otherwise contrary to law.


To the extent that, at law or in equity, an RT Covered Person has duties
(including fiduciary duties) and liabilities relating to the Trust, the
Beneficiaries or any other Person, such RT Covered Person acting under this
Agreement shall not be liable to the Trust, the Beneficiaries or such other
Persons for its good faith reliance on the provisions of this Agreement. To the
extent that provisions of this Agreement restrict the duties and liabilities of
an RT Covered Person otherwise existing at law or in equity, such provisions are
agreed by the parties hereto to replace such other duties and liabilities of
such RT Covered Person.


The Resident Trustee may resign and be discharged of the trust created by this
Agreement upon not less than 30 days’ prior written notice to the Managing
Trustee. Upon receiving such notice of resignation, the Managing Trustee shall
use its best efforts promptly to appoint a substitute or successor Resident
Trustee in the manner and meeting the qualifications hereinafter provided by
written instrument or instruments delivered to such resigning Resident Trustee
and the substitute or successor Resident Trustee. In addition, upon not less
than 30 days’ prior written notice to the Resident Trustee, the Managing Trustee
may remove the Resident Trustee, with or without cause, and appoint a successor
Resident Trustee meeting the qualifications hereinafter provided by written
instrument or instruments delivered to the Resident Trustee being removed and to
the substitute or successor Resident Trustee. Any resignation or removal of the
Resident Trustee and appointment of a substitute or successor Resident Trustee
shall become effective only upon acceptance of the appointment by the substitute
or successor Resident Trustee. If no substitute or successor Resident Trustee
shall have been appointed within 30 days after notice of such resignation or
removal has been delivered, the Resident Trustee may apply to a court of
competent jurisdiction for the appointment of a successor Resident Trustee. Such
court may thereupon, after such notice, if any, as it may deem proper, prescribe
and appoint a successor Resident Trustee meeting the qualifications provided for
herein.


Any Person into which the Resident Trustee may be merged or with which it may be
consolidated, or any Person resulting from any merger or consolidation to which
the Resident Trustee shall be a party, or any Person that succeeds to all or
substantially all of the corporate trust business of the Resident Trustee, shall
be the successor Resident Trustee under this Agreement without the execution,
delivery or filing of any paper or instrument or further act to be done on the
part of the parties hereto (except for the filing of an amendment to the Trust’s
certificate of trust if required by law), notwithstanding anything to the
contrary herein; provided, however, that such successor Resident Trustee shall
have its principal place of business in the State of Delaware and otherwise meet
the requirements of applicable law.
 
ARTICLE VIII
 
CONCERNING THE MANAGING TRUSTEE, BENEFICIARIES, EMPLOYEES AND AGENTS
 
8.1 Generally. The Managing Trustee accepts and undertakes to discharge the
Trust created by this Agreement, upon the terms and conditions thereof on behalf
of the Beneficiaries. The Managing Trustee shall exercise such rights and powers
vested in it by this Agreement, and use the same degree of care and skill in its
exercise as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs. No provision of this Agreement shall be construed to
relieve the Managing Trustee from liability for its own willful misconduct,
knowingly and intentionally committed in bad faith, except that:
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(a) No successor Managing Trustee shall be in any way responsible for the acts
or omissions of the Managing Trustee in office prior to the date on which it
became a Managing Trustee.
 
(b) The Managing Trustee shall not be liable for the performance of such duties
and obligations as are specifically set forth in this Agreement except for its
bad faith or willful misconduct, and no implied covenants or obligations shall
be read into this Agreement against the Managing Trustee.
 
(c) The Managing Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Managing Trustee and conforming to the
requirements of this Agreement.
 
(d) The Managing Trustee shall not be liable for any act which the Managing
Trustee may do or omit to do hereunder, or for any mistake of fact or law, or
for any error of judgment, or for the misconduct of any employee, agent,
representative or attorney appointed by it, or for anything that it may do or
refrain from doing in connection with this Agreement while acting in good faith;
unless caused by or arising from gross negligence, willful misconduct, fraud or
any other breach of fiduciary duty of the Trustee or any of its employees,
agents, representatives or attorneys.
 
(e) The duties and obligations of the Managing Trustee shall be limited to and
determined solely by the express provisions of this Agreement, and no implied
duties or obligations shall be read into this Agreement against the Managing
Trustee.
 
8.2 Reliance by the Managing Trustee. Except as otherwise provided in Section
7.1 of this Agreement:
 
(a) The Managing Trustee may rely and shall be protected in acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.
 
(b) The Managing Trustee may consult with legal counsel, auditors or other
experts to be selected by it, including firms with which the Managing Trustee
may be an Affiliate, and the advice or opinion of such counsel, accountants,
auditors or other experts shall be full and complete protection to the Managing
Trustee, the employees and the agents of the Managing Trustee in respect of any
action taken or omitted or suffered by them in good faith and in reliance on, or
in accordance with, such advice or opinion.
 
(c) Persons dealing with the Managing Trustee shall look only to the Trust
Assets to satisfy any liability incurred by the Managing Trustee to such Person
in carrying out the terms of this Agreement, and the Managing Trustee shall have
no personal obligation to satisfy any such liability.
 
(d) As far as practicable and except as expressly permitted above, the Managing
Trustee shall cause any written instrument creating an obligation of the Trust
to include a reference to this Agreement and to provide that neither the
Beneficiaries, the Managing Trustee nor their agents shall be liable thereunder
and that the other parties to such instrument shall look solely to the Trust
Assets for the payment of any claim thereunder or the performance thereof;
provided, however, that the omission of such provision from any such instrument
shall not render the Beneficiaries, the Managing Trustee, or their agents
liable, nor shall the Managing Trustee be liable to anyone for such omission.
 
8.3 Limitation on Liability to Third Persons. No Beneficiary shall be subject to
any personal liability whatsoever, in tort, contract or otherwise, to any Person
in connection with the Trust Assets or the affairs of the Trust; and neither the
Managing Trustee nor any employee or agent of the Trust shall be subject to any
personal liability whatsoever, in tort, contract or otherwise, to any Person in
connection with any Trust Assets or the affairs of the Trust, except for such
Person’s own willful misconduct, knowingly and intentionally committed in bad
faith; and all such other Persons shall look solely to any Trust Assets for
satisfaction of claims of any nature arising in connection with the affairs of
the Trust. The Managing Trustee shall purchase and maintain insurance as it
deems reasonably necessary for the protection of all Trust Assets, its
Beneficiaries, the Trustee and its employees and agents in such amount as the
Managing Trustee shall deem adequate to cover all foreseeable liability to the
extent available at reasonable rates.
 
 
 
17

--------------------------------------------------------------------------------

 

 
8.4 Recitals. Any written instrument creating an obligation of the Trust shall
be conclusively taken to have been executed or done by the Managing Trustee, or
the employee or agent of this Trust only in its capacity as Managing Trustee
under this Agreement or in its capacity as employee or agent of the Trust.


8.5 Indemnification. The Managing Trustee and each of its employees and agents,
including the Manager (each an “Indemnified Person” and collectively, the
“Indemnified Persons”), shall be indemnified out of all Trust Assets against all
liabilities and expenses, including amounts paid in satisfaction of judgments,
in compromise or as fines and penalties, and all costs and expenses, including,
but not limited to, reasonable counsel fees and disbursements paid or incurred
in investigating or defending against any such claim, demand, action, suit or
proceeding by the Indemnified Persons in connection with the defense or
disposition of any action, suit or other proceeding by the Trust or any other
Person, whether civil or criminal, in which the Indemnified Person may be
involved or with which the Indemnified Person may be threatened while in office
or thereafter, by reason of its or his being or having been such a Managing
Trustee, employee or agent; provided, however, that the Indemnified Person shall
not be entitled to such indemnification in respect of any matter as to which the
Indemnified Person shall have been adjudicated to have acted in bad faith or
with willful malfeasance or in reckless disregard of the Indemnified Person’s
duties. The rights accruing to any Indemnified Person under these provisions
shall not exclude any other right to which the Indemnified Person may be
lawfully entitled. The Managing Trustee may make advance payments in connection
with indemnification under this Section, provided that the Indemnified Person
shall have given a written undertaking to repay any amount advanced to the
Indemnified Person and to reimburse the Trust in the event it is subsequently
determined in a final adjudication by a court of law that the Indemnified Person
is not entitled to such indemnification. The Managing Trustee may purchase such
insurance as it believes, in the exercise of its discretion, adequately insures
that each Indemnified Person shall be indemnified against any such loss,
liability or damage pursuant to this Section. The rights accruing to any
Indemnified Person by reason of the foregoing shall not be deemed to exclude any
other right to which he may legally be entitled nor shall anything else
contained herein restrict the right of the Managing Trustee to indemnify or
reimburse such Indemnified Person in any proper case even though not
specifically provided for herein, nor shall anything contained herein restrict
the right of any such Indemnified Person to contribution under applicable law.
As security for the timely and full payment and satisfaction of all of the
present and future obligations of the parties to the Managing Trustee under this
Agreement, including, without limitation, the indemnity obligations hereunder,
whether joint or several, the Trust (and by accepting distributions hereunder,
each Beneficiary) hereby grants to the Managing Trustee a continuing security
interest in and to any and all of the Trust Assets, whether now existing or
hereafter acquired or created, together with the products and proceeds thereof,
all payments and other distributions with respect thereto, and any and all
investments, renewals, substitutions, modifications and extensions of any and
all of the foregoing. The Managing Trustee shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code. In addition, in
the event the Managing Trustee has not received any payment, indemnity,
reimbursement or other amount due it under this Agreement, then, notwithstanding
any other term or provision of this Agreement, the Managing Trustee may, in its
discretion, set off and apply any of the Trust Assets as is required to pay and
satisfy those obligations. Promptly after the receipt by the Managing Trustee of
notice of any demand or claim or the commencement of any action, suit or
proceeding, the Managing Trustee shall, if a claim in respect thereof is to be
made against any of the other parties hereto, notify such other parties thereof
in writing; but the failure by the Managing Trustee to give such notice shall
not relieve any party from any liability which such party may have to the
Managing Trustee hereunder. Notwithstanding any obligation to make payments and
deliveries hereunder, the Managing Trustee may retain and hold for such time as
it reasonably deems necessary such amount of the Trust Assets as it shall from
time to time, in its sole discretion, reasonably deem sufficient to indemnify
itself for any such loss or expense and for any amounts due it hereunder. Except
as required by law or as expressly provided herein, the Managing Trustee shall
be under no duty to institute any suit, or to take any remedial procedures under
this Agreement, or to enter any appearance or in any way defend any suit in
which it may be made a defendant hereunder until it shall be indemnified as
provided above, except as expressly set forth herein.
 
 
 
18

--------------------------------------------------------------------------------

 

 
8.6 Rights of Managing Trustees, Employees, Independent Contractors and Agents
to Own Trust Shares or Other Property and to Engage in Other Business. Any
Managing Trustee, employee, independent contractor or agent, including the
Manager, may own, hold and dispose of Trust Shares for its individual account,
and may exercise all rights thereof and thereunder to the same extent and in the
same manner as if it were not a Managing Trustee, employee, independent
contractor or agent. Any Managing Trustee, employee, independent contractor or
agent, including the Manager, may, in its personal capacity or in the capacity
of trustee, manager, officer, director, shareholder, partner, member, advisor,
employee of any Person or otherwise, have business interests and holdings
similar to or in addition to those relating to the Trust. Subject to the
provisions of Article V hereof, any Managing Trustee, employee, independent
contractor or agent of the Trust, including the Manager, may be a trustee,
manager, officer, director, shareholder, partner, member, advisor, employee or
independent contractor of, or otherwise have a direct or indirect interest in,
any Person who may be engaged to render advice or services to the Trust, and may
receive compensation from such Person as well as compensation as Trustee,
employee, independent contractor or agent, including as Manager, or otherwise
hereunder so long as such interest is disclosed to the Managing Trustee. None of
these activities in and of themselves shall be deemed to conflict with its
duties as Managing Trustee, employee, independent contractor or agent, including
as Manager.


ARTICLE IX
 
PROTECTION OF PERSONS DEALING WITH THE MANAGING TRUSTEE


9.1 Reliance on Statements by the Managing Trustee. Any Person dealing with the
Managing Trustee shall be fully protected in relying upon the Managing Trustee’s
certificate or instrument signed by the Managing Trustee that it has authority
to take any action under this Trust.


 
ARTICLE X
 
REIMBURSEMENT TO THE MANAGING TRUSTEE
 
10.1 Expenses. The Managing Trustee shall be reimbursed from the Trust Assets
for all expenses reasonably incurred by it in the performance of its duties in
accordance with this Agreement including the reasonable compensation and
out-of-pocket expenses of attorneys, accountants, appraisers, consultants and
other persons retained by the Managing Trustee or the Manager pursuant to the
terms of this Agreement.
 
ARTICLE XI
 
THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE
 
11.1 Number and Qualification of Managing Trustees. Subject to the provisions of
Section 11.3 of the Agreement relating to the period pending the appointment of
a successor Managing Trustee, there shall be one Managing Trustee of this Trust,
which shall be a citizen and resident of or a corporation or other entity which
is incorporated or formed under the laws of a state of the United States. The
number of Managing Trustees may be increased or decreased from time to time by
the Managing Trustee.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
If any corporate Managing Trustee shall change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other
corporation or entity, bank or trust company, such corporate Managing Trustee
shall be deemed to be a continuing entity and shall continue to act as a
Managing Trustee hereunder with the same liabilities, duties, powers, titles,
discretions and privileges as are herein specified for a Managing Trustee.
 
11.2 Resignation and Removal. Any Managing Trustee may resign and be discharged
from the Trust hereby created by giving written notice thereof to any remaining
Managing Trustee or Trustees or by giving written notice to the Beneficiaries.
Such resignation shall become effective on the day specified in such notice or
upon the appointment of such Managing Trustee’s successor and such successor’s
acceptance of such appointment, whichever is earlier. Any Managing Trustee may
be removed only “for cause,” by Beneficiaries having an aggregate Beneficial
Interest of at least a majority of the total Beneficial Interests in the
Trust.  Removal “for cause” shall mean removal due to the (a) gross negligence
or fraud of the Managing Trustee, (b) willful misconduct or willful breach of
this Agreement by the Managing Trustee or (c) bankruptcy, insolvency or
inability of the Managing Trustee to meet its obligations as the same come due.
All obligations of the Managing Trustee hereunder shall cease and terminate on
the effective date of its resignation or removal and its sole responsibility
thereafter shall be to hold the Trust Assets for a period of thirty (30)
calendar days following the effective date of resignation or removal, at which
time, if a successor Managing Trustee shall have been appointed and have
accepted such appointment in a writing to the Beneficiaries, then upon written
notice thereof given by the successor Managing Trustee to the resigning Managing
Trustee, the resigning Managing Trustee shall deliver the Trust Assets to the
successor Managing Trustee. If a successor Managing Trustee shall not have been
appointed within a thirty (30) day period from the predecessor Managing
Trustee’s resignation or removal, for any reason whatsoever, the resigning
Managing Trustee shall deliver the Trust Assets to a court of competent
jurisdiction in the county in which the Trust Assets are there being held and
give written notice of the same to the parties hereto.


The resigning Managing Trustee shall be entitled to payment of any unpaid fees
(which shall be pro-rated as of the effective date of the resignation or
removal) and expenses and to reimbursement by the Beneficiaries out of the Trust
Assets for any expenses incurred in connection with the transfer of the Trust
Assets pursuant to and in accordance with the provisions of this Section 11.2 of
this Agreement.


11.3 Appointment of Successor. Should at any time a Managing Trustee resign or
be removed, unless any remaining Managing Trustees shall decrease the number of
Managing Trustees of the Trust pursuant to Section 11.1 hereof, a vacancy shall
be deemed to exist and a successor shall be appointed by any remaining Managing
Trustees. If there are no remaining Managing Trustees, the Beneficiaries may,
pursuant to Article XIII hereof, call a meeting to appoint a successor Managing
Trustee by vote of the Beneficiaries holding Trust Shares representing an
aggregate of at least a majority of the total Beneficial Interests in the Trust.
If such a vacancy is not filled by any remaining Managing Trustees within ninety
(90) days, the remaining Managing Trustees must notify the Beneficiaries of
their inability to fill such vacancy, and the Beneficiaries may, pursuant to
Article XIII hereof, call a meeting to appoint a successor Managing Trustee by
Beneficiaries holding Trust Shares representing an aggregate of at least a
majority of the total Beneficial Interests in the Trust. Pending the appointment
of a successor Managing Trustee, the remaining Managing Trustee or Trustees then
serving may take any action in the manner set forth in this Agreement.


11.4 Acceptance of Appointment by Successor Managing Trustee. Any successor
Managing Trustee appointed hereunder shall execute an instrument accepting such
appointment hereunder.  Thereupon such successor Managing Trustee shall, without
any further act, become vested with all the estates, properties, rights, powers,
trusts and duties of his or its predecessor in the Trust hereunder with like
effect as if originally named therein.
 
 
 
20

--------------------------------------------------------------------------------

 

 
11.5 Bonds. No bond shall be required of the original Managing Trustee
hereunder, and no bond shall be required of any successor Managing Trustee
hereunder. If a bond is required by law, no surety or security with respect to
such bond shall be required unless required by law.
 
ARTICLE XII
 
CONCERNING THE BENEFICIARIES
 
12.1 Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced (i) by any instrument or any number of
instruments of similar tenor executed by Beneficiaries in person or by agent or
attorney appointed in writing, or (ii) by the record of the Beneficiaries voting
in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article XIII of this Agreement.  Such meeting
or writing may take any form permitted under Delaware law.


12.2 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right
by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any party other than the Trustees upon or
under or with respect to any Trust Assets or the agreements relating to or
forming part of any Trust Assets, and the Beneficiaries do hereby waive any such
right.


12.3 Requirement of Undertaking. The Managing Trustee may request any court to
require, and any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Agreement, or in any suit against
the Managing Trustee for any action taken or omitted by it as Managing Trustee,
the filing by any party litigant in such suit of an undertaking to pay the costs
of such suit, and such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; provided, however, that the provisions of this Section
shall not apply to any suit by the Managing Trustee.
 
ARTICLE XIII
 
MEETING OF BENEFICIARIES
 
13.1 Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement permit a
Beneficiary having a specified aggregate Beneficial Interest to take either
acting alone or with the Managing Trustee.


13.2 Meeting Called by the Managing Trustee. The Managing Trustee may at any
time call a meeting of the Beneficiaries of the Trust to be held at such time
and at such place as the Managing Trustee shall determine. Written notice of
every meeting of the Beneficiaries shall be given by the Managing Trustee
(except as provided in Section 13.3 of this Agreement), which written notice
will set forth the time and place of such meeting and in general terms the
action proposed to be taken at such meeting, and shall be mailed not more than
sixty (60) nor less than fifteen (15) days before such meeting is to be held to
all of the Beneficiaries of record not more than fifty (50) days nor less than
ten (10) days before the date of such meeting. The notice shall be directed to
the Beneficiaries at their respective addresses as they appear in the records of
the Trust.
 
 
 
21

--------------------------------------------------------------------------------

 

 
13.3 Meeting Called on Request of Beneficiaries. Within ten (10) days after
written request to the Managing Trustee by Beneficiaries holding Trust Shares
representing at least a majority of the aggregate Beneficial Interests to call a
meeting of all of the Beneficiaries, which written request shall specify in
reasonable detail the action proposed to be taken, the Managing Trustee shall
proceed under the provisions of Section 13.2 of this Agreement to call a meeting
of the Beneficiaries.


13.4 Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries of the Trust either
in person or by his proxy duly authorized in writing. The vote of each
Beneficiary shall be weighted based on the number of Trust Shares held by each
Beneficiary determined pursuant to the list described in Section 3.1, as such
list is amended hereby. The signature of the Beneficiary on such written
authorization need not be witnessed or notarized.


13.5 Quorum. At any meeting of Beneficiaries, the presence in person or by proxy
of Beneficiaries holding Trust Shares representing at least a majority of the
aggregate Beneficial Interests shall constitute a quorum; but if less than a
quorum be present, Beneficiaries having a majority of the Beneficial Interests
so present and so represented may adjourn such meeting with the same effect and
for all intents and purposes as though a quorum had been present.


13.6 Adjournment of Meeting. Subject to Section 13.5 hereof, any meeting of
Beneficiaries of the Trust may be adjourned from time to time and a meeting may
be held at such adjourned time and place without further notice.


13.7 Conduct of Meeting. At each meeting of the Beneficiaries, the Beneficiaries
present or represented by proxy may adopt such rules for the conduct of such
meeting as they shall deem appropriate, provided that such rules shall not be
inconsistent with the provisions of this Agreement.


ARTICLE XIV
 
AMENDMENTS


14.1 Consent of Beneficiaries. At the direction or with the consent of
Beneficiaries holding Trust Shares representing at least a majority of the
aggregate Beneficial Interests, or such greater percentage as shall be specified
in this Agreement for the taking of an action by the Beneficiaries under the
affected provision of this Agreement, the Managing Trustee shall promptly make
and execute a declaration amending this Agreement for the purpose of adding any
material provisions to or changing in any material manner or eliminating any of
the material provisions of this Agreement or amendments thereto as they apply to
the Trust; provided, however, that no such amendment shall permit the Managing
Trustee to engage in any activity prohibited by Section 6.1 hereof or affect the
Beneficiaries’ rights to receive their pro rata shares of the Trust Assets at
the time of distribution; provided further, however, that no consent of the
Beneficiaries shall be required with respect to any amendment made solely for
the purpose of facilitating the transferability by Beneficiaries of Trust Shares
or to comply with applicable laws, including tax laws, so long as such amendment
has been approved by the Managing Trustee.


14.2 Effect of Amendment. Upon the execution of any such declaration of
amendment by the Managing Trustee, this Agreement shall be deemed to be modified
and amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties, and immunities of the Managing Trustee and the
Beneficiaries under this Agreement with respect to the Trust shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall be thereby deemed to be part of the terms and conditions of this
Agreement for any and all purposes.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
14.3 Managing Trustee’s Declining to Execute Documents. If, in the reasonable
opinion of the Managing Trustee, any document required to be executed pursuant
to the terms of Section 14.2 hereof adversely affects any right, obligation,
immunity or indemnity in favor of the Managing Trustee under this Agreement, the
Managing Trustee may in its discretion decline to execute such document.
 
ARTICLE XV
 
MISCELLANEOUS PROVISIONS
 
15.1 Filing Documents. This Agreement shall be filed or recorded in such office
or offices as the Managing Trustee may determine to be necessary or desirable. A
copy of this Agreement and all amendments thereof shall be maintained in the
office of the Managing Trustee. The Managing Trustee shall file or record any
amendment of this Agreement and any instrument which relates to any change in
the office of the Managing Trustee.


15.2 Intention of Parties to Establish Trust. This Agreement is not intended to
create and shall not be interpreted as creating a corporation, association,
partnership, or joint venture of any kind for purposes of federal income
taxation or for any other purpose.


15.3 Beneficiaries Have No Rights or Privileges as Holders of Shares. Except as
expressly provided in this Agreement or under applicable law, the Beneficiaries
shall have no rights or privileges attributable to their former status as
holders of Shares.


15.4 Laws as to Construction. The Trustees, and the Beneficiaries (by their
acceptance of any distributions made to them pursuant to this Agreement),
consent and agree that this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without reference
to the choice of law principles thereof.


15.5 Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


15.6 Notices. Any notice or other communication shall be in writing and shall be
deemed to have been sufficiently given, for all purposes, when delivered
personally or sent by fax or 48 hours after being sent by a
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid.
 
If to the Managing Trustee:
 
ICON Capital, LLC
3 Park Avenue, 36th Floor
New York, NY 10016


Fax:  (212) 418-4739
Attn: General Counsel
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
If to the Resident Trustee:
 
NRAI Services, LLC


160 Greentree Drive, Suite 101
Dover, DE  19904


Fax: (302) 674-5266
Attn: Tina Bonovich
 
If to the Beneficiary:
 
 
The address of such Beneficiary as shown in the records of the Trust.
 
15.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute but one and the same instrument.
 
[The remainder of this page is left intentionally blank.]
 

 
24

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the LLC Manager of the Grantor has caused this Agreement to
be executed by an authorized officer, and the Trustees hereunder have executed
this Agreement, as Trustees and not as individuals, as of the date first set
forth herein.
 
 
GRANTOR:
 
ICON INCOME FUND NINE, LLC
 
By: ICON Capital, LLC, its Manager
 
By:  /s/ Michael A. Reisner
        Michael A. Reisner
Its:  Co-President and
      Co-Chief Executive Officer



 
MANAGING TRUSTEE:
 
ICON CAPITAL, LLC
 
By:  /s/ Michael A. Reisner
       Michael A. Reisner
Its:  Co-President and
      Co-Chief Executive Officer
 



 
RESIDENT TRUSTEE:
 
NRAI SERVICES, LLC


By: _/s/ Tina Bonovich
       Tina Bonovich
Its: Vice-President


 


 

 
25

--------------------------------------------------------------------------------

 

 


 
EXHIBIT A


BILL OF SALE, ASSIGNMENT, ACCEPTANCE
AND ASSUMPTION AGREEMENT
 
 

 

 
26

--------------------------------------------------------------------------------

 
